DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claims 1 – 4, 12 – 14, 16, 18 – 19, and 21 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.

 The Examiner has reviewed the Applicant's arguments in their entirety (Pages 7 - 9). The Applicant contends Guedalia does not provide one of ordinary skill in the art to contemplate and/or solve the problems presented by " wherein the wireless distributed application includes a 

The Examiner rejects the characterization of Guedalia with respect to the above features as the Applicant has diminished and/or ignored evidence explicitly recited in the Office Action which provides one of ordinary skill in the art to contemplate and/or solve the problem associated with the feature. 

The Applicant merely states [0007] with respect to Guedalia but has ignored Guedalia's teachings in [0086] and [0040]. Guedalia clearly in [0086] and [0040] provides for one of ordinary skill in the art to command and control ASU's based on [0086] " ... electronic devices having attributes and state information ... monitored with controlled ... task execution or busy ..." In fact Guedalia teachings with respect to controlling ASU's ( see e.g. [0040] " ... control or otherwise mange the various other components in the wireless communication system ...") combined with a customizable schema for any set of ASU's (see e.g. [0086] " ... schema values ...") provides a powerful environment for one of ordinary skill in the art to efficiently manage and control generic ASUs under the Broadest Reasonable Interpretation. 

The Examiner notes [0086] and [0040] were included in the Office Action in at least Pages 5 and 6 (rejection of Independent claim 1) 

The Applicant appears to be analyzing the prior art in some form of piecemeal analysis which is not proper (MPEP Section IV.Arguing Against References Individually: "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references ..." 

Hence, The references must be analyzed as a combination as MPEP 21.43.03 states:

 "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1 – 3, 12 – 13, 16, and  18 - 21 are rejected under 35 USC 103 as being unpatentable over  Mahalingaiah (US 9,467,494) in view of Guedalia (US 2014/0244834)
Regarding claim 1, Mahalingaiah discloses a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising (Mahalingaiah; see e.g. Column 6, Lines 26 – 55):
identifying, by a wireless computing device included in a wireless mesh network of wireless computing devices, a wireless distributed application deployed to the wireless computing devices (Mahalingaiah;
see e.g. Column 7, Lines 16 15 – 19 “ ... Mobile Devices 10 are configured in complete mesh topology where in each Mobile Device 10 will connect to every other Mobile Device ...”
see e.g. Column 7, Lines 35 – 47 “ ... Mobile Devices 10 are shown to connect to other Mobile Devices 10 ... wireless ... Wi-Fi ... WiMax ...”
see e.g. Column 1, Lines 48  50 “ ... tasks include business, financial, personal, and entertainment applications”
see e.g. Column 16, Line 58 -  Column 17, Line 10 “ ... algorithm distribution ... After a Mobile Device 10 designated as the Master sets up an MCM environment and is ready to start operations, it will begin to allocate tasks shown by Task Allocation 252 Task Allocation 252 will distribute the task to other MCM Environment members based on criteria defined by task allocation policies”), wherein the wireless distributed application includes a plurality of components (Mahalingaiah; see e.g. Column 12, Lines 6 – 24 “All three of these MCM modules may be implemented in either hardware or software targeting various hardware and software platforms ... hardware modules may be developed as Field Programmable Gate Arrays (FPGAs) or ASICs ... modular architecture provides  of MCM enables a wire range of implementation optiosn ... MCM modules are implemented as one or more add-on devices .. part of MCM is implemented in the Mobile Device and the rest on one in more add-on devices”), including  a set of application service units (ASUs) configured to communicate with one another ( Mahalingaiah; 
see e.g. Fig. 2 illustrating MCMs comprising ASU’s communicating with each other to facilitate the completion of tasks;
see e.g. Column 7, Lines 35 – 47 “ ... Fig. 2,Mobile devices 10 are shown to connect to other Mobile devices 10 via a communication channel ...”
see e.g. Column 11, Lines 1 – 10 “ ... MCM enabled devices that can work together ...”
see e.g. Fig. 7A, 7C, Fig. 8 illustrating application processor comprising function units; see e.g. Column 6, Lines 32 – 35), wherein a different component of the plurality of components is deployed to each wireless computing devices of the wireless computing devices(Mahalingaiah; see e.g. Column 12, Lines 6 – 24 “All three of these MCM modules may be implemented in either hardware or software targeting various hardware and software platforms ... hardware modules may be developed as Field Programmable Gate Arrays (FPGAs) or ASICs ... modular architecture provides  of MCM enables a wire range of implementation optiosn ... MCM modules are implemented as one or more add-on devices .. part of MCM is implemented in the Mobile Device and the rest on one in more add-on devices”
see e.g. Column 17, Liens 1 -6 “ ... Task Allocation ... algorithms for execution ...’) ; and
managing, by the wireless computing device, execution of the wireless distributed application across the wireless computing devices (Mahalingaiah;
see e.g. Column 8, Lines 6 – 7 “MCM Unit 100 of Mobile Devices 10 establishes and controls the cluster operations ...”
see e.g. Column 16, Line 58 -  Column 17, Line 10 “ ... After a Mobile Device 10 designated as the Master sets up an MCM environment and is ready to start operations, it will begin to allocate tasks shown by Task Allocation 252 Task Allocation 252 will distribute the task to other MCM Environment members based on criteria defined by task allocation policies ... Send Op Control ... send algorithms for execution”) including:
determining, by the wireless computing device from each remaining wireless computing device in the wireless mesh network, a status of each component of the wireless distributed application executing on the remaining wireless computing device (Mahalingaiah teaches a plurality of types of devices within an MCM environment comprising master and slave devices and where the master device via the utilization of an MCM word received from slave devices is readily able to command and/or control the plurality of slave devices;
see e.g. Column 10, Column 10, Lines 5 – 27 “ ... one or more mobile devices 10 may be designated as Master devices and other devices may be designated as slave devices ... the master, can initiate the setting up of Environment 102a ...keeping track of devices in the range, allocating tasks, managing tasks, and dissolving the environment ... distribute data and controls;
see e.g. Column 14, Lines 17 – 28 “ ... MCM control word ... controls the operation of the MCM device within a MCM environment ... dynamic information for the operation ... an Op Mode 1365, a Task & Settings 138, .. a Status 142 ...”
see e.g. Column 14, Lines 38 – 44 “ ... Status 142 reflects the status of the device and the dynamic status of the execution of the assigned task ...”), and
sending, by the wireless computing device, control instructions to each remaining wireless computing device in the wireless mesh network to control the execution of the wireless distributed application across the wireless computing devices (Mahalingaiah;
 see e.g. Column 16, Line 58 -  Column 17, Line 10 “ ... After a Mobile Device 10 designated as the Master sets up an MCM environment and is ready to start operations, it will begin to allocate tasks shown by Task Allocation 252 Task Allocation 252 will distribute the task to other MCM Environment members based on criteria defined by task allocation policies ... Send Op Control ... send algorithms for execution”
see e.g., Column 15, Lines 59 – 65 “ ... Master will initiate a given task ...”)
As further evidence of the rationale above with respect to commands within an MCM environment, Guedalia discloses:
(Guedalia, Guedalia teaches a plurality of types of devices comprising at least a supervisor device which is readily able to command and/or control a plurality of subordinate devices via the utilization of attributes associated with subordinate devices;
see e.g. [0086] “ ... a supervisor device associated with the IoT network device ... attributes and state information that can be embedded in, observed with, monitored with, controlled with, or otherwise managed with the supervisor device ... the attributes associated with the IoT devices may be expressed using a universal vocabulary that provides a generic, adaptive, and extensible schema that can define any suitable facet ... state information associated with the IoT device may indicate whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, or any other suitable information that may related to the status associated with the IoT device”
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control, or otherwise mange the various other components in the wireless communication system ...  monitor or manage attributes, activities, or other states associated with the various IoT devices ...”
see e.g. [0096] “ ... performs a device control or management operation in using local attributes to implement certain functions (e.g. a computer may be the supervisor device to coordinate a lighting effect for a projection screen while separately adjusting a contrast ratio of video being streamed to the projector for output in order to adapt to the coordinated lighting effect ... signals or other messages are exchanged between the supervisor device and the devices and other objects that form the controlled IoT network ...” see e.g. [0136])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment.

Regarding claim 2,  Mahalingaiah in view of Guedalia  disclose the non-transitory computer readable medium of claim 1, wherein the wireless mesh network uses a wireless technology to connect the wireless computing devices (Mahalingaiah;
see e.g. Column 7, Lines 35 – 47 “ ... Mobile Devices 10 are shown to connect to other Mobile Devices 10 ... wireless ... Wi-Fi ... WiMax ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment
Regarding claim 3, Mahalingaiah in view of Guedalia  disclose  the non-transitory computer readable medium of claim 2, wherein the wireless technology is one of Wi-Fi, Bluetooth, or Zigbee (Mahalingaiah;
see e.g. Column 7, Lines 35 – 47 “ ... Mobile Devices 10 are shown to connect to other Mobile Devices 10 ... wireless ... Wi-Fi ... WiMax ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment
Regarding claim 12.,   Mahalingaiah in view of Guedalia  disclose the non-transitory computer readable medium of claim 1, wherein the wireless computing device  that manages the execution of the wireless distributed application across the wireless computing devices includes a cluster manager application that identifies the wireless distributed application and manages the execution of the wireless distributed application across the wireless computing devices (Mahalingaiah; Mahalingaiah provides software (i.e. cluster manager application) to facilitate the operation of a mobile cluster for control across the cluster;
see e.g. Column 10, Lines 5 – 18 “ ... Master devices and other device designated as Slave devices ... only Master devices can setup a MCM environment ..”
see e.g. Column 12, Lines 49 – 66; see e.g. Column 7, Lines 12 - 34
see e.g. Column 8, Lines 27 – 29
see e.g. Column 6, Lines 35 - 40 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment
Regarding claim 13, Mahalingaiah in view of Guedalia  disclose the non-transitory computer readable medium of claim 12, wherein the cluster manager application includes a user interface that (Mahalingaiah;
 see e.g. Column 16, Line 58 -  Column 17, Line 10 “ ... After a Mobile Device 10 designated as the Master sets up an MCM environment and is ready to start operations, it will begin to allocate tasks shown by Task Allocation 252 Task Allocation 252 will distribute the task to other MCM Environment members based on criteria defined by task allocation policies ... Send Op Control ... send algorithms for execution”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment.
Regarding claim 16, Mahalingaiah in view of Guedalia  disclose  the non-transitory computer readable medium of claim 1, wherein managing the execution of the wireless distributed application across the wireless computing devices includes:
determining a status of the wireless distributed application, and presenting the status of the wireless distributed application (Mahalingaiah; 
see e.g. Column 14, Lines 41 – 43 “ ... Status 142 reflects the status of the device and the dynamic status 142 reflects the status of the device and the dynamic status of the execution of the assigned task ...”
see e.g,. Column 17, Lines 11 13 “... results of the execution will be sent back to Mobile Device 10 designated as master” [e.g. to present and/or view])
herefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment
Regarding claim 18,  Mahalingaiah in view of Guedalia  disclose  the non-transitory computer readable medium of claim 1, wherein the wireless computing devices make the wireless distributed application available for use by one or more consumers (Mahalingaiah; Per independent claim 1, the applications comprise consumer based applications;
see e.g. Column 1, Lines 48  50 “ ... tasks include business, financial, personal, and entertainment applications”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 21, Mahalingaiah in view of Guedalia disclose the non-transitory computer readable medium of claim 1, wherein the status is received by the wireless computing device as an update provided by the remaining wireless computing device (The combined solution provides for continuous monitoring and/or tracking of slave and/or subordinate devices which inherently equates to ongoing “updates”
see e.g. Mahalingaiah,  Column 14, Lines 38 – 44 “ ... Status 142 reflects the status of the device and the dynamic status of the execution of the assigned task ...”
see e.g. [0086] “ ... a supervisor device associated with the IoT network device ... attributes and state information that can be embedded in, observed with, monitored with, controlled with, or otherwise managed with the supervisor device ... the attributes associated with the IoT devices may be expressed using a universal vocabulary that provides a generic, adaptive, and extensible schema that can define any suitable facet ... state information associated with the IoT device may indicate whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, or any other suitable information that may related to the status associated with the IoT device”
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control, or otherwise mange the various other components in the wireless communication system ...  monitor or manage attributes, activities, or other states associated with the various IoT devices ...”
).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Guedalia’s state and attribute scheme. The motivation being the combined solution provides for increased granular control of device within an MCM environment

	

	Claim 4 is rejected under 35 USC 103 as being unpatentable over Mahalingaiah in view of Guedalia and in further view of Reis (US 2018/0367212)
Regarding claim 4,    Mahalingaiah in view of Guedalia disclose the non-transitory computer readable medium of claim 1, Mahalingaiah does not expressly disclose wherein the wireless mesh network uses a router deployed on a drone or an outer internet with a satellite phone to enable communications between the wireless computing devices.
However in analogous art Reis discloses:
wherein the wireless mesh network uses a router deployed on a drone or an outer internet with a satellite phone to enable communications between the wireless computing devices (Reis;
see e.g.  [0018] “ capable of providing internet connectivity to devices/objects with communication units ... spatial router 124 mounted on the drone, optional GEO satellites ...”
see e.g. [0019] “Drones are Unmanned Aerial Vehicles (UAV) which are aircraft that do not have a human pilot  ...”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Reis drone router scheme. The motivation being the combined solution provides for increased efficiencies in data dissemination for mobile clusters.
9 is rejected under 35 USC 103 as being unpatentable over Mahalingaiah in view of Guedalia and in further view of Paramasivanm (US 2010/0058451)
Regarding claim 9,  although Mahalingaiah in view of Guedalia disclose the non-transitory computer readable medium of claim 8 and Mahalingaiah teaches mobile devices performing server like functions (e.g. deploying and controlling tasks among mobile wireless devices), but Mahalingaiah does not address conventional load balancing and therefore does not expressly disclose wherein a load balancer is utilized to balance a load of the multiple instances of a same component.
However in analogous art Paramasivanm discloses:
wherein a load balancer is utilized to balance a load of the multiple instances of a same component (Paramasivanm; 
see e.g. [0011] “ .... load balancer receiving an application instance ... “
see e.g. [0023] “ ... application load balancing receiving an application instance initiated message from a specified instance of a plurality of instances of an application ..”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Paramasivanm’s load balancing scheme. The motiviation being the combined invention provides for increased efficiencies in application instance processing.
Claim 10 is rejected under 35 USC 103 s being unpatentable over Mahalingaiah in view of Guedalia and in further view of Paramasivanm and in further view of Ramos da Rocha (US 2017/0344388)
Regarding claim 10,   Mahalingaiah in view of Guedalia and in further view of Paramasivanm  disclose the non-transitory computer readable medium of claim 9, Mahalingaiah does not expressly disclose wherein the load balancer is deployed to one of the mobile computing devices.
However in analogous art Ramos da Rocha discloses:
(Ramos da Rocha teaches the deployment of load balancers and therefore providing one of ordinary skill in the art the ability to deploy a load balancer on a mobile device;
see e.g., [0075] “ ... deploying a load balancer ...”)
Therefore it would have been prima facie obvious before the effective filing date of the claimed invention to modify Mahalingaiah with Ramos da Rocha’s implementation scheme. The motivation being the combined invention provides for increased efficiencies in managing application infrastructure.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Mahalingaiah in view of Guedalia and in further of Greenlee (US 2014/0137186)

Regarding claim 14, Mahalingaiah in view of Guedalia discloses the non-transitory computer readable medium of claim 12,  and inherently comprises an agent but does not expressly disclose wherein each wireless computing device of the wireless computing devices includes a cluster agent application, and wherein the cluster agent applications of the wireless computing devices are used by the cluster manager application for managing the execution of the wireless distributed application across the wireless computing devices.
However in analogous art Greenlee discloses:
(Greenlee;
see e.g. [0077] “ ... monitoring agent ... regard to application instances ... cluster ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahalingaiah with Greenlee’s agent. The motivation being the combined invention provides for increased efficiencies in managing application instances.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449